LAW OF FICE

OF
B. ALAN SEIDLER
5580 BROADWAY TELEPHONE
oa oaoie2 {212} 334-3131
NEW YORK, NEW YORK | SE IDLERLAWOGMAL.COM
March 5, 2020

 

The conference is adjourned to March 13,

  
  

 

Hon. John G. Koeltl 2020 at 2:00 PM.

United States District Judge SO ORDERED, (y ; |
United States Courthouse OMA B Dnile
500 Pearl Street New York,NY 3 {4 '

New York, NY 10007 March 6, 2020 Ge rge iB] Daniels, U.S.D.J., Part I

 

 

Re: USA v. Nestor Sosa Ortiz, 19 cr 405 GE)

Dear Judge Koeltl;

This case is on your Honor’s calendar on Match 13, 2020, at 10:30 AM. With the
consent of the Government by AUSA Cecelia Vogel, I write to request the case be re-scheduled
to an early afternoon time on March 13th,

It is anticipated that on March 13th the parties will move the Court for a Rule 20 transfer
of Sosa’s case to the District of Connecticut. However, I have twice this week tried to visit with
Sosa at the Metropolitan Correction Center only to be told the jail is closed to attorney visits. I
have not been given any information as to when I will be able to next visit with Sosa at the MCC.
[have a guilty plea scheduled before Judge Vitaliano in the EDNY on March 13th at 11:30.
After that plea it would be my intention to visit with Sosa beginning around 12:45 PM in the
Marshal’s bullpen, and review with him all of the case paperwork involved in the transfer. In the
early afternoon the parties can then appear before your Honor and request the Rule 20 transfer.

Thank you.

 

bas/ee

 
